DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/23/2020 wherein claim 1 has been amended.
Claims 1-20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments/arguments filed 12/23/2020 overcome the rejection of claims 1-20 made by the Examiner under 35 USC 103 over Jin et al. (US 2010/0303716).  This rejection is withdrawn as Jin fails to teach application of mesoporous silica coated over and contiguous on an iron oxide core.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeney et al. (US 2011/0130616) in view Jin et al. (US 2010/0303716).
Seeney is directed to magnetically responsive therapeutic carrier comprising magnetically responsive nanoparticles comprising a single domain nanoparticle comprising magnetite (Fe2O3) with a diameter between 1-50 nm (see instant claims 5, 6 and 15) and a silica coating encapsulating the single domain nanoparticle (see claim 1; see instant claim 1). The coating is to comprise a functionalized silane with capable of selectively binding with a therapeutic (see claim 1; see instant claim 1). It’s noted that the silane is contiguously coated over the nanoparticle core. 
The particle is to have a targeting moiety so as to selectively bind with specific target cells wherein the targeting moiety is present on the particles coated surface (see claim 43; see instant claims 2-4 and 16).
Exemplified therapeutic agents include anticancer agents such as paclitaxel (see claim 40; see instant claims 7, 12 and 20). Methods of administering the composition to treat cancer are envisaged by administering the composition intravenously (see claim 58; see instant claim 13).
Seeney teaches that their particles, upon administration, are adapted to move the therapeutic constructs in three dimensions and is enhanced using a repetitively-carrying magnetic field (see abstract).
Seeney fails to teach their silica coating as being porous (mesoporous) and also fails to teach using a remote radiofrequency energy source for applying RF energy to the nanoparticles effective to release one or more therapeutic agents from the silica.
Jin teaches providing a nanoparticle having a core, having a diameter of between 10-100 nm (see [0026]; see instant claim 1), comprised of iron oxide and drug, such as paclitaxel (anti-cancer)(see [0038]), wherein said core possess a silica coating. The composition may also comprise an imaging compound (see [0054]; see instant claim 11).
Jin, at [0041] and [0042], teaches a nanopshere product comprising a) oxide particles of Ni, Cu Co and/or Fe (iron oxide) and b) a coating layer comprising a ceramic based layer comprising a compound selected from the group consisting of silicon oxide. The nanoparticles may have targeting moieties present on the particles surface (see [0125]) which enhances receptor-mediated endocytosis (see [0052]).
The coating layer is to be made porous via etching (see Figure 13) to produce pores having a diameter of from 2-20 nm (mesoporous) (see [0174]) so as to enable drug release. Thus, it would have been obvious to modify Sweeney such that their coating possessed pores to further enable drug release.
Jin teaches that magnetic field or ultrasound wave can be applied so as to selectively target and cause release of the drug after administration (see [0082]). Jin teaches that the drug is released from the particle upon application of an external ultrasonic wave having a frequency of about 20 kHz (RF, see [0084]; see instant claims 1, 9, 10, 14 and 19) which in turns causes the nanodevice to vibrate and release the drug (see [0084] and [0085], [0087] and claim 38(i)).  Methods of treating cancer are contemplated via administering the nanoparticle composition and providing a RF externally to induce vibrations in the particles thereby releasing the drug contained therein (see claim 35). It would be expected that drug present within the silica layer, especially upon engagement of the RF energy source, would be released upon administration and application of RF. Therefore, it would have been obvious to use the technique of applying RF to the particles of Seeney so as to direct and target the release of the drug to a desired tissue given that it is recognized that RF and magnetic fields can be used interchangeably. See MPEP 2143(I)(D).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYLE A PURDY/Primary Examiner, Art Unit 1611